Quillian, Judge.
William L. Griffin filed a petition in the Superior Court of Chatham County against William G. Tyson for damages growing out of an illegal operation performed on the plaintiff’s wife. The operation was alleged to be an abortion which destroyed the quick foetus in the womb of the plaintiff’s wife. The defendant filed an answer, general and special demurrers, and also a motion to strike certain portions of the petition. The demurrers and motion were heard on September 10, 1959, and after argument the trial court entered an order overruling the general demurrer, but sustained several of the special demurrers and motion to strike. The order further allowed 15 days for the plaintiff to amend, otherwise, the same shall stand dismissed. No amendment is shown in the record and no further judgment of the trial court. The only assignment of error is to the order of September 10, 1959. Held:
*92Decided January 22, 1960.
John J. Sullivan, for plaintiff in error.
Aaron Kravitch, contra.
“Where it does not appear from the record that the trial court has rendered a judgment on the sufficiency of the pleadings after the expiration of the time allowed for amendment and where there is no assignment of error on any such subsequent order, the writ of error is premature and must be dismissed by this court. Weinstein v. Rothberg, 87 Ga. App. 94, 97 (73 S. E. 2d 106).” Motels, Inc. v. Shadrick, 96 Ga. App. 464 (100 S. E. 2d 592); Levy v. Logan, 98 Ga. App. 584 (106 S. E. 2d 185).

Writ of error dismissed.


Felton, C. J., and Nichols, J., concur.